Citation Nr: 0028816	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  97-01 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to October 
1985, June 1987 to February 1990 and March 1993 to January 
1996.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted entitlement to service 
connection for major depression and assigned a 30 percent 
disability rating effective February 1, 1996.  During the 
pendency of the appeal, by a rating decision dated in 
December 1997, the RO increased the disability rating to 50 
percent effective February 1, 1996.  

By decision dated in August 1998, the Board determined that a 
disability rating in excess of the 50 percent for major 
depression was not warranted.  Subsequently, the veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeal) (the Veterans Claims Court).  By Order 
entered February 23, 1999, the Veterans Claims Court vacated 
the Board's August 1998 decision as it related to the 
veteran's psychiatric claim, and remanded the case pursuant 
to 38 U.S.C.A. § 7252(a).  

In December 1999, the Board remanded the issue to the RO for 
further development.  Thereafter, the RO, in a March 2000 
rating decision increased the evaluation assigned to the 
veteran's major depression to 70 percent effective February 
1, 1996.  The appeal has now been returned to the Board for 
review.  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The regulations for evaluating mental disorders in effect 
prior to November 7, 1996, are more favorable to the veteran.

3.  The veteran's major depression renders him unable to 
obtain or retain employment.  


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for major 
depression have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.125, 4.126, 4.129, 4.130, 
4.132, Diagnostic Code (DC) 9405 (1996); 38 C.F.R. §§ 4.126, 
4.130, DCs 9434, 9440 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating."  Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).  

The veteran believes that a higher evaluation is warranted 
for his service-connected major depression.  In its latest 
rating decision, the RO assigned a 70 percent disability 
evaluation effective from February 1, 1996.  Because the 
veteran has perfected an appeal as to the assignment of the 
initial rating following the initial award of service 
connection, the Board is required to evaluate all the 
evidence of record reflecting the period of time between the 
effective date of the initial grant of service connection 
until the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

While this appeal was pending, the applicable rating criteria 
for mental disorders, 38 C.F.R. § 4.125 et seq., was amended 
effective November 7, 1996.  See 61 Fed. Reg. 52,695 (Oct. 8, 
1996) (codified at 38 C.F.R. § 4.125 (1999)).  Under the pre-
amendment or "old" criteria, a 70 percent evaluation for 
major depression required that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that the psychoneurotic symptoms be of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent evaluation required that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior; and that the individual was thereby demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, DC 
9405 (1996).  For entitlement to a 100 percent rating under 
the old criteria, the veteran is required to show only one of 
three elements -- either virtual isolation in the community, 
totally incapacitating psychoneurotic symptomatology 
bordering on gross repudiation of reality, or demonstrable 
inability to obtain or retain employment due to his service- 
connected neuropsychiatric disability.  Johnson v. Brown, 7 
Vet. App. 95, 97-99 (1994). 

Under regulations that took effect during the pendency of 
this appeal (the "new" criteria), which were considered by 
the RO, a 70 percent evaluation is warranted when 
occupational and social impairment is present with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  

Under the new criteria, a 100 percent evaluation is warranted 
for total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

After evaluating the evidence in this case, the Board 
concludes that the old rating criteria are more favorable to 
the veteran; hence, these criteria will be applied pursuant 
to Karnas v Derwinski, 1 Vet. App. at 312-13.  The Board 
concludes that preponderance of the evidence of record 
supports a finding that the veteran's major depression 
renders him unable to obtain or retain employment.  For 
instance, a VA examination report dated in August 1997 
reflects that the veteran experienced severe impairment in 
occupational achievement.  At that time, his global 
assessment of functioning (GAF) was reported at 38, 
demonstrating some impairment in reality testing or 
communication or major impairment in several areas, including 
work and family relations.  VA examinations dated in 
September 1998 and February 2000, which continue to show a 
GAF in the 30s.  A finding of unemployability is consistent 
with the veteran's reported history that he was unable to 
remain in school, only worked part-time for short periods, 
and that he had been unable to hold a job for several years.  
Accordingly, the Board finds the veteran was demonstrably 
unable to obtain or retain employment, which is sufficient, 
in and of itself, to warrant a 100 percent schedular rating 
under the pre-amended psychiatric regulations.  See Johnson 
v. Brown, 7 Vet. App. 95 (1994).  Since none of the records 
from the time the veteran initiated his original claim 
demonstrate improvement in the veteran's condition, a staged 
rating is not warranted.  Fenderson, 12 Vet. App. at 119.  


ORDER

Entitlement to an evaluation of 100 percent for a major 
depression is granted, subject to the law and regulations 
governing the award of monetary benefits.



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
Board of Veterans' Appeal

 

